Citation Nr: 1717885	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  15-35 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, Ohio


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred for medications purchased at Walgreens from June 01, 2014 through July 30, 2014.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 decision issued by the Department of Veterans' Affairs Medical Center (VAMC) in Cincinnati, Ohio.

On his October 2015 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The hearing was scheduled for May 1, 2017, but the Veteran did not appear.  To date, the Veteran has not provided good cause or requested that his hearing be rescheduled.  Therefore, the Board finds the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (d) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Entitlement to payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728  requires that: (a) the care and services rendered were for an adjudicated service-connected disability, for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47  (i); and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part); and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 ; see also Zimick v. West, 11 Vet. App.45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act (VMHCBA) also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
 § 1728.  Eligibility in part requires that the veteran has no coverage under a health-plan contract for payment or reimbursement.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

The Veteran filed a claim with the VA for reimbursement of expenses incurred for medications purchased at Walgreens from June 01, 2014 through July 30, 2014.  In June 2015, the claim was denied.  The Veteran filed a Notice of Disagreement (NOD), and in October 2015, a Statement of the Case was issued.  In October 2015, the Veteran filed a Substantive Appeal. 

The Veteran does not have an electronic file in the Veterans Benefits Management System (VBMS) or Virtual VA claims processing systems.   A review of the paper file suggests that the record, as it currently stands, is not complete, and as such, the Board is unable to make a decision on the appeal.  

In his July 2015 notice of disagreement and in his October 2015 substantive appeal, the Veteran contended that he was prescribed medication for a medical emergency that caused adverse side effects such as tongue swelling, urinary back-up, muscle weakness, and pain.  Although he reported purchasing alternate medication from a private pharmacy, he did not indicate who prescribed the alternate medication.  In a June 2015 pharmacy review, there are handwritten notes in the margin referring to a June 5, 2014 VA treatment progress note and the finding "no mention of intolerance, just not as efficacious."  

The file does not identify the disorder for which the medication was prescribed and whether that disorder is a service-connected disability.  The file also does not contain records of VA care (to include the progress note dated June 5, 2014) to demonstrate that the medication was necessary to treat a medical emergency, whether the adverse side effects were reported by the Veteran or known to clinicians, whether those side effects caused a medical emergency, and whether alternative medications were available in the VA pharmacy system.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain relevant VA treatment records from the Cincinnati VAMC dated from April 2014 through September 2014 to include the progress note dated June 5, 2014.  All records and/or responses received should be associated with the claims file.

2.  Then, readjudicate the claim for reimbursement private medical expenses incurred for medications based on all evidence of record.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case with the appropriate time for response.  The appeal should then be returned to the Board for disposition of the issue.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App.369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




